650 F.2d 1165
Antonia BELTRAN, individually and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.Beverlee A. MYERS, et al., Defendants-Appellees.
No. 79-3246.
United States Court of Appeals,Ninth Circuit.
June 25, 1981.

1
Before WRIGHT and ANDERSON, Circuit Judges, and SOLOMON,* district judge.


2
In Beltran v. Myers, -- U.S. --, 101 S.Ct. 1961, 68 L.Ed.2d 495 (1981), the Supreme Court vacated our decision in Dawson v. Myers, 622 F.2d 1304 (9th Cir. 1980), and remanded the case to this court for further consideration in light of the passage of Public Law No. 96-611, 94 Stat. 3567 (1980), wherein Congress inter alia authorized the use of a "transfer of assets" rule in determining Medicaid eligibility.


3
Because the potential application of P.L. 96-611 would appear to raise additional factual matters and considerations not yet briefed or argued by the parties, we feel it appropriate to remand this case to the district court with instructions to determine the import of the statutory change on the rights of the parties and to make such modifications in its original judgment as are necessary.


4
Accordingly, the case is REMANDED to the district court for further proceedings consistent with this order.



*
 The Honorable Gus J. Solomon, Senior United States District Judge for the District of Oregon, sitting by designation